DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Petitioner,

                                     v.

                         ROBERT SEAN SHAUL,
                             Respondent.

                               No. 4D21-82

                              [June 2, 2021]

  Petition for writ of certiorari to the County Court for the Fifteenth
Judicial Circuit, Palm Beach County; Leonard Hanser, Judge; L.T. Case
Nos. 50-2020-CT-011503-AXXX-SB and 50-2020-AP-000090-AXXX-MB.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for petitioner.

   No brief filed on behalf of respondent.

CIKLIN, J.

   The state seeks certiorari review of the denial of its motion for
authorization to execute a subpoena to obtain emergency room records
and toxicology reports. Because the state met its burden to obtain an
investigative subpoena, we are compelled to grant this petition.

                               Background

    The petitioner, Robert Sean Shaul, was charged with driving under the
influence, causing property damage. The probable cause affidavit alleged:
(1) Shaul’s vehicle struck a mailbox and telephone pole; (2) an officer
smelled the odor of cannabis; (3) Shaul was slurring his speech, staggering
to the curb, and moving slowly and lethargically; and (4) Shaul had glassy
and bloodshot eyes.
    Shaul was transported to a local hospital where he consented to a
“legal” blood draw at the request of law enforcement. 1 The state’s
toxicologist tested the blood and identified various substances that, for
whatever reason, are not specified in the record.

    The state moved for authorization to execute an investigative subpoena
for medical records containing information indicating whether Shaul was
under the influence of alcohol or controlled substances at the time of his
offense. The state sought: (1) any toxicology reports; (2) any records
containing Shaul’s admissions to consumption; and (3) any records
containing descriptions of Shaul’s physical appearance and/or impaired
physical and mental state. Shaul objected to the discovery, arguing that
the state already had blood draw evidence.

    At the hearing on its authorization motion, the state argued that the
medical records were relevant because they “could be inculpatory in that
[the records] might have additional blood results, observations. But [the
records] could also be exculpatory in showing that the Defendant [may]
not have been impaired. So it’s relevant for both sides.” The state further
offered that it was seeking the medical records because the legal blood
draw evidence may be subject to suppression.

   The trial court deferred ruling on the motion but found that “based on
the fact that the State has legal blood results, the State is precluded from
obtaining Hospital records[.]” The trial court held that the records were
not relevant “until and unless the legal blood is found to be inadmissible.”

                                  Discussion

   “To be entitled to a writ of certiorari, a party must demonstrate both
material injury that cannot be remedied on plenary appeal (irreparable
harm) and a departure from the essential requirements of law.” Sovereign
Healthcare of Port St. Lucie, LLC v. Fernandes, 132 So. 3d 855, 857 (Fla.
4th DCA 2013) (citation omitted). “A departure from the essential
requirements of law is more than mere legal error; it is a violation of a
clearly established principle of law resulting in a miscarriage of justice.”
Broward Cnty. Sheriff's Office v. Hamby, 300 So. 3d 213, 215 (Fla. 4th DCA

1The term “legal blood draw” typically refers to blood taken at the request of law
enforcement pursuant to section 316.1933, Florida Statutes, while the term
“medical blood draw” typically refers to blood taken at the hospital for purposes
of treatment. See State v. Salle-Green, 93 So. 3d 1169, 1172-73 (Fla. 2d DCA
2012); Guardado v. State, 61 So. 3d 1210, 1212 n.4 (Fla. 4th DCA 2011).


                                        2
2020) (quotation marks and citations omitted)). The state may seek
certiorari review of pretrial orders that “effectively negate” its ability to
prosecute a case. State v. Pettis, 520 So. 2d 250, 253 (Fla. 1988).

   While a patient’s medical records are profoundly protected under the
right to privacy found in article I, section 23 of the Florida Constitution,
that right to privacy may be overcome by the showing of a compelling state
interest. State v. Rivers, 787 So. 2d 952, 953 (Fla. 2d DCA 2001). “Such
an interest exists where there is a reasonable founded suspicion that the
materials contain information relevant to an ongoing criminal
investigation.” Id. “If the patient objects to disclosure, the State has the
burden to establish the relevancy of the medical records which it seeks to
obtain.” Id. “[T]he court can rely on the State’s argument and the accident
report or probable cause affidavit to establish relevance.” Guardado, 61
So. 3d at 1213 (citation omitted)).

    Rivers, 787 So. 2d 952, is directly on point. There, the defendant was
charged with driving under the influence, causing serious bodily injury.
Id. at 953. The state sought authorization from the trial court to execute
an investigative subpoena for emergency room medical records including
toxicology reports. Id. The state contended the records and reports would
indicate whether the defendant was under the influence at the time of the
accident. Id.

   The defendant argued against the discovery and noted that the state
already had blood draw evidence. Id. The state responded that the blood
draw evidence could be suppressed or excluded at trial. Id. The trial court
denied the state’s motion without prejudice, reasoning that the state
already had the results of a legal blood draw, so discovery of other medical
records and reports was unnecessary. Id. The trial court left open the
possibility that the state could renew its request when “the medical blood
related evidence becomes more relevant.” Id.

    On appeal, the Second District held that the state met its burden and
demonstrated that the emergency room records and toxicology reports
were directly related to the incident that led to the criminal charges and
ongoing criminal investigation. Id. at 953-54. The Second District noted
“[t]he fact that the State had other incriminating evidence against [the
defendant] was not a proper basis to prevent execution and issuance of
the investigative subpoena.” Id. at 954.

   As in Rivers, here, the state sought authorization to execute an
investigative subpoena for hospital records following Shaul being charged
with driving under the influence, whereupon Shaul objected based on the

                                     3
fact that the state already had blood draw evidence. Nonetheless, as in
Rivers, the state met its burden of showing a compelling state interest by
demonstrating that the medical records “were directly related to the
incident which led to the charges . . . and the ongoing criminal
investigation.” Id. at 953-54. Given that the probable cause affidavit
alleged that Shaul’s vehicle struck a mailbox and telephone pole, that the
officer smelled the odor of marijuana, and that Shaul was exhibiting signs
of impairment, the state demonstrated a reasonable founded suspicion the
materials would contain information relevant to the DUI investigation. The
fact that the state had other incriminating evidence against Shaul was not
a proper basis to prevent execution of the subpoena.

    Because the state met its burden, we grant the petition for writ of
certiorari, quash the order that precluded the state from obtaining the
hospital medical records, and direct the trial court to authorize the state
to issue the subpoena.

   Petition granted.

LEVINE, C.J., and MAY, J., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     4